Title: Daniel McNeill to the Commissioners, 12 October 1778
From: McNeill, Daniel
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Honorable Gentlemen a Passy
      L’Orient Octr. 12. 78
     
     After my Arrivall here I applyed to the Agent to recive the prisoners who promised he would the next morning, upon which I sent them a Shoar, but they ware refused to be Landed by the Comadant for want of Orders from the Ministry to that purpose, therefore was oblidged to Carry them onboard again, but shall not be able to Carry them out of France without turning at least twenty Americans a Shoar, after all the trouble and Expence they have been at since they have made their Escape from England which will be very hard on them as there is no opportunity here for them to go home, therefore beg your Honours would send me word what I must do with them as soon as you possibly can. Should likewise beg the favour of your Honours oppinion how you think the Law suit will go in reguard of the Isabelle as you will see by the proposall of the former propriators to the Admiralty, by falcehood and every other Artifice that they can invent they intend to prolong it and make it as Difficult as possible. There is Another arrived at Brest taken by Capt. Pickerin belonging to the same Owners and under the same Circumstances, which makes it necessary that we should proceed in a proper manner, which should be very glad to Know, as I have wrote to Capt. Pickerin on the Subject and shall wait till I hear from you. I am Most Honorable Gentl Your very humble Servt
     
      Danl McNeill
     
    